Citation Nr: 0606051	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  97-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for traumatic arthritis of the right knee, to 
include a separate evaluation for lateral instability or 
recurrent subluxation.

2.  Entitlement to a separate evaluation for instability of 
the left knee prior to January 7, 2003 and to an evaluation 
in excess of 30 percent for instability of the left knee as 
of January 7, 2003.

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee, status post arthrotomy, prior to 
January 7, 2003 and in excess of 20 percent as of January 7, 
2003.

4.  Entitlement to an evaluation in excess of 30 percent for 
status post left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 1999, the Board denied evaluations in excess of 
10 percent for both the right and left knees.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2001, the 
veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the September 1999 decision and remand the 
case, asserting that VA had not provided an adequate 
discussion of the veteran's entitlement to separate ratings 
for the service-connected knee disabilities.  

When the case came back to the Board, it remanded the claims 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review. 

One of the issues considered by the Board in September 1999 
was entitlement to service connection for a low back disorder 
as being secondary to the service-connected knees.  In a July 
2005 rating decision, the RO granted the claim.  Thus, it is 
no longer part of the current appellate review.  See Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal, or the veteran withdraws the appeal).  

While the case was at the RO, it also awarded a total rating 
for compensation based upon individual unemployability, 
effective August 27, 1996.


FINDINGS OF FACT

1.  Traumatic arthritis of the right knee is manifested by no 
more than mild functional impairment.

2.  The preponderance of the evidence is against a finding 
that the right knee has instability or subluxation to warrant 
a separate evaluation.

3.  Prior to January 7, 2003, the preponderance of the 
evidence is against a finding that the left knee had 
instability or subluxation to warrant a separate evaluation.

4.  As of January 7, 2003, the veteran is at the maximum 
evaluation for instability of the knee.

5.  Prior to January 7, 2003, arthritis of the left knee was 
manifested by no more than mild functional impairment and as 
of January 7, 2003, it was manifested by no more than 
moderate functional impairment.  

6.  Status post left total knee arthroplasty is manifested by 
no more than severe functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee, to include a 
separate evaluation for lateral instability or recurrent 
subluxation, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2005).

2.  The criteria for a separate evaluation for instability of 
the left knee prior to January 7, 2003, and to an evaluation 
in excess of 30 percent for instability of the left knee as 
of January 7, 2003, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee, status post arthrotomy, prior 
to January 7, 2003 and in excess of 20 percent as of January 
7, 2003, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2005). 

4.  The criteria for an evaluation in excess of 30 percent 
for status post left total knee arthroplasty have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2003 letter.  The RO informed the 
veteran that in order to establish a claim for increase, he 
would need to provide evidence that his disability was worse 
than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, 
while the veteran was not specifically informed that he 
should submit any evidence in his possession that pertained 
to the claims, in the letter, the RO stated that if he did 
not have any additional medical evidence to send, he could 
waive the 30-day period by stating in writing he had no 
additional evidence to send.  This essentially put the 
veteran on notice that he should submit any evidence in his 
possession that pertained to the claims.  Additionally, in 
the December 2002 supplemental statement of the case, the 
veteran was provided with the provisions of 38 C.F.R. 
§ 3.159, which includes informing the veteran that he should 
submit any evidence in his possession that pertains to the 
claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was issued 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
II that where, as here, section 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice; rather, the veteran had 
the right to a content-complying notice and proper subsequent 
VA process.  Pelegrini II, 18 Vet. App. 120.  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The content of the 
subsequent notice provided to the veteran fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  He was provided an 
opportunity at that time to submit additional evidence.  
Supplemental statements of the case were issued in October 
2003, September 2004 and July 2005, which each gave him 60 
days to submit additional evidence.  The Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  VA has 
obtained VA treatment records and private medical records 
identified by the veteran, and the veteran has submitted 
medical records.  VA has also provided the veteran with 
examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Both the veteran's knees are service connected.  The right 
knee has remained at the same evaluation since service 
connection was granted.  The left knee, however, has changed 
throughout the appeal period.  The veteran was granted a 
separate evaluation for instability of the left knee.  He 
underwent a total left knee arthroplasty in August 2003.  At 
that time, the separate evaluations for arthritis and 
instability of the left knee were stopped, and the veteran's 
disability was evaluated under the Diagnostic Code that 
addresses a total knee replacement.  Each knee will be 
addressed separately.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2005).  

Recurrent subluxation or lateral instability warrants a 
10 percent evaluation for slight impairment, 20 percent for 
moderate impairment, and 30 percent for severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005). 

A 20 percent rating is warranted for dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2005).  

A 10 percent rating is warranted for removal of the semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2005).

Flexion limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).

Extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation and nonunion of 
the tibia and fibula with loose motion and requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right knee

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
traumatic arthritis of the right knee.  This matter therefore 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for traumatic 
arthritis of the right knee.  The severity of the veteran's 
right knee is no more than slight.  The objective medical 
evidence has shown mild symptoms, such as fluid in the knee 
and retropatellar crepitation.  See December 1998 and 
February 2004 VA examination reports.  The other treatment 
records, however, show that his knee consistently had few, if 
any, symptoms.  For example, in May 1997, the examiner noted 
there was no swelling, effusion, retropatellar crepitation, 
or tenderness.  In December 1998, there was no swelling, 
effusion, or quadriceps atrophy.  In January 2003, there was 
no swelling or effusion.  In March 2004, the veteran had 
swelling and tenderness along the medial joint line, but he 
was ambulating well.

Normal range of motion of the knee is from 0 to 140 degrees.  
The veteran's limitation of motion of the right knee 
throughout the appeal period has been, at worst, 0 to 
100 degrees.  That would not warrant a compensable evaluation 
under Diagnostic Code 5260 or 5261.  Essentially, there is a 
lack of abnormal findings that would support a conclusion 
that the veteran has a moderate disability to warrant a 
20 percent evaluation.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Despite the veteran's complaints, 
the recent medical evidence shows that he is no more than 
mildly disabled from a functional standpoint.  The 10 percent 
evaluation contemplates mild pain, which level of pain the 
veteran has demonstrated.  When the right knee has been 
examined, examiners have noted the right leg had no atrophy, 
which would indicate the veteran is using that knee.  He has 
been reported to limp, and the 10 percent evaluation 
contemplates the veteran's pain when walking.  

Although the veteran has claimed that he had to stop working 
because of his knees, the Board has accorded such allegations 
lessened probative value due to the veteran's varying causes 
of his inability to work.  An August 1996 private medical 
record shows that the veteran was seen for right wrist pain 
after sustaining an injury to his wrist on August 26, 1996, 
while using a power tool.  It was noted the veteran's wrist 
had been fractured 20 years prior, which required "extensive 
physical therapy."  A November 1996 medical report related 
to the veteran's employment at that time shows that he 
complained of wrist and back pain.  A physician diagnosed the 
veteran with post-traumatic arthritis of the right wrist and 
chronic low back pain and stated that the veteran had been 
totally disabled due to those disabilities from August 27, 
1996, to November 1996.  Coincidentally, on the veteran's 
application for individual unemployability, he indicated he 
became too disabled to work on August 26, 1996, due to the 
left and right knees.  When being examined by the Social 
Security Administration, a medical professional stated that 
examination of the right knee was normal, and x-rays were 
normal as well.  

The Board does not doubt that the veteran's right knee 
impacted his employment to some extent; however, it finds 
that the 10 percent evaluation contemplates the impact on his 
employment as it relates to the right knee.  The veteran has 
been granted a total rating for compensation based upon 
individual unemployability as of 1996, which is when he 
claims he was too disabled to work.  Therefore, he is being 
compensated for his inability to work.

While there are findings that the veteran had instability of 
the right knee on three occasions, the preponderance of the 
evidence establishes that he does not have lateral 
instability or subluxation associated with the service-
connected right knee.  For example, in August 1995, the 
veteran had anterior drawer laxity.  In January 1997, May 
1997, and June 1997, examiners made specific determinations 
that the veteran had no laxity.  In December 1998, the 
veteran had no laxity and the collateral ligaments were 
stable.  In October 2000, the veteran had grade IV laxity of 
the right knee, which is severe laxity.  In January 2003, he 
had negative anterior drawer sign and Lachman's test.  In 
July 2003, he had laxity and subluxation.  In February 2004, 
he had a negative McMurray's test, and in April 2005, he had 
no instability of the right knee.  Over an eight-year period, 
there were only three objective findings of instability, 
whereas there were multiple findings that the veteran had no 
instability of the right knee.  It is troubling that an 
October 2000 medical record showed such a serious level of 
instability; however, when weighing the evidence of record, 
the preponderance of it is against a finding that the 
veteran's right knee has instability.  Thus, the veteran 
would not warrant a separate evaluation for instability of 
the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See VAOGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 
14, 1998).  

For the reasons stated above, an initial evaluation in excess 
of 10 percent is not warranted for traumatic arthritis of the 
right knee.  The preponderance of the evidence is against his 
claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

B.  Left knee-painful motion

Painful motion of the left knee has been rated as follows:

		100 percent 		effective October 2, 1995
		  10 percent 		effective December 1, 1995
		  20 percent 		effective January 7, 2003
					to August 17, 2003

The only evaluations being considered are the 10 and 
20 percent, as the 100 percent evaluation is the maximum 
evaluation, and a higher evaluation is not available.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for arthritis of the left 
knee, status post arthrotomy.  Prior to January 7, 2003, the 
severity of the veteran's right knee is no more than slight.   
The objective medical evidence showed mild symptoms, such as 
a limp in the left knee.  See August 1995 VA examination 
report.  The veteran's knee has been noted to be tender when 
being examined, but otherwise he has had few symptoms.  For 
example, in January 1997, there was no effusion.  In May 
1997, the examiner noted there was no swelling, effusion, or 
retropatellar crepitation.  In December 1998, there was no 
effusion, quadriceps atrophy, or retropatellar crepitation.  

Normal range of motion of the knee is from 0 to 140 degrees, 
with extension being to 0 degrees and flexion being to 
140 degrees.  The veteran's limitation of extension prior to 
January 7, 2003, has been, at worst, 5 degrees.  His 
limitation of flexion has been, at worst, 110 degrees.  
Neither of these limitations would warrant a compensable 
evaluation under Diagnostic Code 5260 or 5261.  For the most 
part, the veteran's range of motion has been almost full.  
Extension has been consistently reported as 0 degrees and 
flexion has been above 130 degrees.  Essentially, there is a 
lack of abnormal findings that would support a conclusion 
that the veteran has a moderate disability prior to January 
7, 2003, to warrant a 20 percent evaluation based upon 
functional impairment.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon, 10 Vet. 
App. 194.  Despite the veteran's complaints, the medical 
evidence prior to January 7, 2003, shows that he is no more 
than mildly disabled from a functional standpoint.  The 
10 percent evaluation contemplates mild pain, which level of 
pain the veteran has demonstrated.  During this time, when 
the left knee has been examined, examiners have made findings 
that the veteran had some swelling in the left knee and that 
it was larger than the right.  In December 1998, the examiner 
made a specific finding that there was no atrophy of the left 
leg, which would indicate the veteran was using that knee.  
He has been reported to limp, and the 10 percent evaluation 
contemplates the veteran's pain when walking.  

As stated above, the veteran's claim that he had to stop 
working because of his knees has been accorded lessened 
probative value for the reasons stated above.  Additionally, 
it must be noted that the veteran's credibility is further 
called into question when he provides an inaccurate story as 
to how he developed his left knee disability.  The veteran 
has consistently reported to medical professionals that he 
received shrapnel in his left knee while in Vietnam, which 
was the onset of his left knee problems.  However, the 
service medical records show that the veteran began 
complaining of left knee pain in October 1966 and that there 
was "no known trauma."  The veteran is not in receipt of an 
award or decoration which would support the veteran's claim 
he received shrapnel to his left knee.  While this report of 
history does not relate to the current appeal in that the 
veteran is already service connected for such disability, the 
veteran's report of inaccurate medical history raises 
questions as to his honesty in reporting symptoms associated 
with the left knee.  

As to the medical evidence as of January 7, 2003, the 
preponderance of the evidence is against a finding that the 
veteran has any more than a moderate disability of the left 
knee based upon painful motion.  On that date, a VA examiner 
noted the veteran had three-quarters of an inch of atrophy in 
the left leg, which indicated a lack of use.  The left knee 
was positive for crepitation.  His range of motion was 5 to 
130 degrees.  In a separate January 2003 medical record, it 
showed range of motion of 8 to 120 degrees.  In February 
2003, he had effusion of the left knee.  The main finding 
that supports the assignment of the 20 percent evaluation is 
the muscle wasting shown in the January 2003 VA examination 
report, as that shows weakness in the left leg.  However, the 
evidence does not establish severe weakness.  The veteran's 
limitation of extension borders on the 10 percent rating, as 
he had 8 degrees of extension at that time.  His limitation 
of flexion would not warrant a compensable evaluation.  

The veteran underwent a total left knee replacement in August 
2003, which would indicate a serious left knee problem.  As 
of January 2003, he was granted a 30 percent evaluation for 
instability of the left knee.  Such evaluations combine to a 
40 percent evaluation, which is indicative of a severe left 
knee disability.  While instability of the left knee does not 
contemplate functional impairment, it cannot be ignored that 
the veteran's knee had, in total, a disability rating that 
reflected a severe disability.  As to impairment associated 
with painful motion, the medical evidence as of January 7, 
2003, shows that he is no more than moderately disabled from 
a functional standpoint.  His range of motion has been, for 
the most part, noncompensably disabling.  Thus, there is no 
basis to find that the veteran has the functional equivalent 
of limitation of extension to 20 degrees or limitation of 
flexion to 15 degrees to warrant a 30 percent evaluation, or 
a combination of limitation of extension and limitation of 
flexion which would combine to an evaluation in excess of 
20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Again, the veteran's limitation of flexion has been 
noncompensable throughout the appeal period, and the 
limitation of extension has been, at worst, close to a 
10 percent evaluation.  The 20 percent evaluation 
contemplates the lack of use of his left leg.  

In considering whether the veteran warrants an evaluation in 
excess of 20 percent for arthritis of the left knee, the 
Board has considered Diagnostic Codes 5258 and 5259.  As he 
is at a 20 percent evaluation, these Diagnostic Codes do not 
assist him in obtaining a higher evaluation, as they do not 
provide for an evaluation in excess of 20 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

For the reasons stated above, an evaluation in excess of 
10 percent is not warranted for arthritis of the left knee 
prior to January 7, 2003, nor in excess of 20 percent as of 
January 7, 2003.  The preponderance of the evidence is 
against his claim for increased ratings, and the benefit-of-
the-doubt rule is not for application.  Gilbert, 1 Vet. 
App. at 55.  

C.  Left knee-instability

The RO granted a separate 30 percent evaluation for 
instability of the left knee, effective January 7, 2003.  It 
determined that January 7, 2003, was the first date that 
instability of the knee was shown.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
separate evaluation for instability of the left knee prior to 
January 7, 2003, and an evaluation in excess of 30 percent as 
of January 7, 2003.  Prior to January 7, 2003, there was a 
lack of evidence that the veteran had instability of the left 
knee.  For example, in August 1995, the examiner stated the 
veteran's left knee was stable.  In January 1997 and May 
1997, there was a specific finding the veteran had no laxity 
in the left knee.  In December 1998, the veteran's collateral 
ligaments were noted to be "stable," and anterior and 
posterior drawer signs were negative to varus and valgus.  
Thus, the evidence dated prior to January 7, 2003, shows the 
veteran's left knee had no instability and was stable.  It 
was in the January 2003 VA examination that instability of 
the left knee was first shown, and hence, the award of a 
separate evaluation as of that date.

As to the 30 percent evaluation, effective January 7, 2003, 
that is the maximum evaluation the veteran can obtain for 
instability of the knee, and a higher evaluation is not 
available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

For the reasons stated above, a separate evaluation for 
instability of the left knee was not warranted prior to 
January 7, 2003, and an evaluation in excess of 30 percent 
for instability of the knee as of January 7, 2003, is not 
available.  The preponderance of the evidence is against his 
claim for an increased rating based upon instability, and the 
benefit-of-the-doubt rule is not for application.  Gilbert, 
1 Vet. App. at 55.  

D.  Left knee-total knee replacement

The veteran underwent a left knee replacement on August 18, 
2003.  The RO has properly granted him a 100 percent 
evaluation for one year following his surgery (effective 
August 18, 2003, to September 30, 2004) and assigned a 
30 percent evaluation thereafter, effective October 1, 2004.  
The 100 percent evaluation will not be considered, as it is 
the highest evaluation attainable for the knee and a higher 
evaluation is not available.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for status post left total 
knee arthroplasty.  Under Diagnostic Code 5055, the veteran 
can be assigned a 60 percent evaluation when there are 
chronic residuals consisting of severe painful motion or 
severe weakness in the affected extremity.  The evidence 
fails to show that the veteran has severe painful motion or 
severe weakness in the affected extremity.  In September 
2003, one month following the knee replacement, the private 
physician stated the veteran was "doing really well."  He 
had range of motion of 0 to 95 degrees "easily."  The 
physician stated that once the swelling went down, the 
veteran's range of motion would be more.  A February 2004 VA 
examination report shows the veteran's range of motion was 
from 7 to 127 degrees.  In March 2004, the physician stated 
the veteran had done "very well" with the left knee 
replacement.  The veteran was reported to have gone rabbit 
hunting and had "been active."  X-rays showed the 
prosthetic was "in place."  In September 2004, range of 
motion was 8 to 124 degrees.  These findings are against the 
assignment of any more than a 30 percent evaluation for the 
service-connected left knee under Diagnostic Code 5055, as 
the evidence shows the veteran does not have severe weakness 
in that extremity.  The veteran has complained of pain and 
weakness, which is contemplated by the 30 percent evaluation.  
The 30 percent evaluation under Diagnostic Code 5055 
contemplates intermediate symptomatology following a total 
knee replacement.  He does not use a brace, and he is able to 
go out hunting.  Each time the veteran has been examined 
after the surgery, the examiner has noted the veteran is 
doing well.  Such is indicative of moderate residuals.  

Considering other Diagnostic Codes, the veteran's limited 
range of motion would warrant no more than a 10 percent 
evaluation based upon limitation of extension.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  His limitation of flexion 
would not warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Diagnostic Codes 5256 and 
5262 are not for application, as there is no evidence that 
the veteran has ankylosis of the left knee or has malunion of 
the tibia and fibula in the left lower extremity, even by 
analogy.  Thus, the Board will not apply those Diagnostic 
Codes to the veteran's claim for an evaluation in excess of 
30 percent for the left knee replacement.  See 38 C.F.R. 
§ 4.71a., Diagnostic Codes 5256, 5262.

For the reasons stated above, an evaluation in excess of 
30 percent for left total knee arthroplasty is not warranted.  
The preponderance of the evidence is against his claim for an 
evaluation in excess of increased rating following the 
surgery, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  

E.  Extraschedular consideration

Review of the record reveals that the RO has not considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has been granted a total rating for 
compensation based upon individual unemployability, effective 
August 27, 1996, which means that VA has conceded that the 
service-connected disabilities have an impact on his 
employment.  The current evaluations assigned for the knees 
contemplate the veteran's disability picture.  Therefore, 
referral of this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee, to include a separate 
evaluation for lateral instability or recurrent subluxation, 
is denied.

Entitlement to a separate evaluation for instability of the 
left knee prior to January 7, 2003 and to an evaluation in 
excess of 30 percent for instability of the left knee as of 
January 7, 2003, is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee, status post arthrotomy, prior to 
January 7, 2003 and in excess of 20 percent as of January 7, 
2003, is denied.

Entitlement to an evaluation in excess of 30 percent for 
status post left total knee arthroplasty is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


